Title: To Thomas Jefferson from Albert Gallatin, [2 July 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            [2 July 1802]
          
          Will the President enquire from Gen. Dearborn whether Mr Lee is proper to succeed Mr Gerry, as Collector at Marblehead, and whether he has any objection to the commanding officer at Massac being made Collector.—Chribs the present collector is infamous & must be removed but the place is so unhealthy that no other person will go and live there. A similar necessity has existed in the case of Cap. Taylor appointed Surveyor at Beacon Island N.Ca.
          
            A. G.
          
        